Citation Nr: 0515760	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  98-16 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for epidermophytosis pedis (foot rash, tinea 
pedis).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from September 1968 to 
August 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In that determination, the RO inter alia denied 
the appellant's claim of service connection for a back 
disorder and denied his application to reopen a previously 
denied claim of service connection for epidermophytosis pedis 
(foot rash, tinea pedis).  The appellant disagreed and this 
appeal ensued.  

In an April 2000 decision, the Board denied these claims, and 
in September 2000 it denied the appellant's motion for 
reconsideration of the decision.  The appellant appealed 
these determinations to the United States Court of Appeals 
for Veterans Claims (Court), which by an Order issued in May 
2001 vacated the Board's decision and remanded the case for 
further appellate consideration.  In November 2003, the Board 
remanded the claim to the RO for additional development.  The 
RO in February 2005 recertified the case to the Board for 
appellate review.  


FINDINGS OF FACT

1.  The medical evidence does not establish a nexus between 
the claimed back disorder and the veteran's military service 
or any incident or event therein.  

2.  In an unappealed November 1983 rating decision, the RO 
denied the appellant's claim of entitlement to service 
connection for epidermophytosis pedis.  

3.  The evidence received since November 1983 concerning the 
claim of entitlement to service connection for 
epidermophytosis pedis is either cumulative or redundant, or 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  The November 1983 rating decision denying the appellant's 
claim of entitlement to service connection for 
epidermophytosis pedis is final.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 20.200 (2001).  

3.  Evidence submitted since the November 1983 rating 
decision relevant to the epidermophytosis-pedis claim is not 
new and material; thus, the requirements to reopen that claim 
have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Back Disorder

The claimant seeks to establish service connection for a back 
disorder as a result of having a cyst on the mid-part of his 
back removed in 1970.  Service connection means that the 
facts, shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2004).  

With chronic disease shown as such in service or within the 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2004).  A veteran who has 90 days or more of 
wartime service may be entitled to presumptive service 
connection of a chronic disease - such as arthritis - that 
becomes manifest to a degree of 10 percent or more within one 
year from service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 
1113, 1137 (West 2002); 38 C.F.R. § 3.307 (2004).  

Service-connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West , 
12 Vet. App. 247, 253 (1999); Cohen v. Brown, 10 Vet. App. 
128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995) 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Layno 
v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Alternatively, the nexus between 
service and the current disability can be satisfied by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
38 C.F.R. § 3.303(b) (2004); Savage v. Gober, 10 Vet. App. 
488, 495 (1997).  

Direct service connection for a disability that was not 
clearly present in service requires the existence of a 
current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

The service medical records include the July 1968 entrance 
examination and the August 1970 separation examination, both 
of which showed normal clinical evaluations of the spine.  
The service medical records are otherwise silent as to any 
complaint made by the appellant, or treatment afforded him, 
concerning any disorder of the back, to include the removal 
of a cyst.  

VA examination in October 1983 revealed a normal clinical 
evaluation of the musculoskeletal system.  Further, the 
examination report does not indicate the appellant complained 
of any back-related problems.  

VA clinical records from 1992 to 1997 showed the appellant 
received intermittent treatment at a VA medical facility for 
various disorders.  An April 1995 clinical record showed a 
diagnosis of osteoarthritis of the lumbar spine.  An x-ray 
report in October 1997 found minor degenerative changes of 
the dorsal spine.  Several years later, VA clinical records 
in June 2002 indicated the appellant complained of low back 
pain.  

VA aid and attendance/housebound examination in October 1997 
showed no limitation of the spine.  VA general medical 
examination that same month showed the appellant neither 
provided a history of back problems nor complained of back-
related problems.  Examination of his musculoskeletal system 
was normal; no diseases or injuries were noted.  VA x-ray 
that month revealed minor degenerative changes of the dorsal 
spine.  A diagnosis concerning the back was not included.  
The report also noted that no evidence of boils and/or cysts 
was shown.  

With respect to the initial element of a service-connection 
claim, the evidence indicates the appellant complained of low 
back pain in 2002.  "[P]ain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999), dismissed in part and vacated in 
part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 
1356 (Fed. Cir. 2001).  Nonetheless, the VA clinical records 
in April 1995 found osteoarthritis of the lumbar spine and 
the VA examination in October 1997 found degenerative changes 
of the dorsal spine, which satisfies the initial element of 
the claim.  

As for the second element of the claim, the service medical 
records are entirely silent as to any back disorder.  Service 
connection might still be established on the basis of the 
third element if there is competent medical evidence of a 
nexus between the current back disorder first shown in 1995 
and the appellant's service ending in 1970.  The appellant 
has alleged treatment at VA medical facilities in this 
intervening period, though as discussed below these 
facilities do not have records of such treatment that would 
establish a continuity of symptomatology in support of a 
nexus.  Moreover, the record does not contain a medical 
opinion as to such a connection.  Thus, despite the presence 
of a current back disorder - whether osteoarthritis of the 
lumbar spine or degenerative changes of the dorsal spine - 
the service medical records show a normal spine and there is 
no competent medical evidence relating the current disorder 
to service.  

In light of the evidence and based on this analysis, it is 
the determination of the Board that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a back disorder.  

II.  Jurisdiction to Consider a Claim of
Service Connection for Epidermophytosis Pedis

By a November 1983 rating decision, the RO denied the 
appellant's claim of service connection for epidermophytosis 
pedis.  The RO notified the appellant of this action by 
letter dated in November 1983.  Appellate review is initiated 
by a notice of disagreement, and completed by a substantive 
appeal after the statement of the case is furnished.  
38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2004).  
A notice of disagreement is a written communication from a 
claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction (the RO) 
and a desire to contest the result.  While special wording is 
not required, it must be in terms that can be reasonably 
construed as disagreement with that determination and a 
desire for appellate review.  38 C.F.R. § 20.201 (2004).  The 
notice must be filed with the RO within one year from the 
date VA mails notice of the determination; otherwise, that 
determination will become final.  38 C.F.R. § 20.302(a) 
(2003).  The record does not show that the appellant filed a 
notice of disagreement with the November 1983 rating 
decision, and that decision is final.  

To reopen a previously denied claim, the appellant must 
submit new and material evidence.  Whether new and material 
evidence has been submitted is a preliminary issue to the 
reopening of the claim.  The Board has jurisdiction to 
consider the issue of whether new and material evidence has 
been submitted because that issue is part of the same 
"matter" of whether the veteran is entitled to service 
connection for this disability.  Bernard v. Brown, 4 Vet. 
App. 384, 391 (1993) (interpreting the provision contained in 
38 U.S.C.A. § 7104(a) that the Board has jurisdiction to 
decide "all questions in a matter" on appeal).  

If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108 
(West 2002).  "The Board does not have jurisdiction to 
consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is neither 
required nor permitted to analyze the merits of a previously 
disallowed claim if new and material evidence has not been 
submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No 
other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In regulations adopted pursuant to the VCAA, the definition 
of new and material evidence has been changed.  See 38 C.F.R. 
§ 3.156(a) (2003).  However, as noted above, the new 
regulatory definition is effective only for claims to reopen 
received on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  This claim to reopen was received 
prior to August 29, 2001, and the following regulation 
defining new and material evidence applies:  

New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2001) (emphasis in the original).  

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 
284 (1996).  Thus, evidence submitted since the November 1983 
rating decision is of concern for the purpose of reopening 
this claim.  The evidence is presumed credible for the 
purposes of reopening the claim unless it is inherently false 
or untrue, or it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See 
also Robinette v. Brown, 8 Vet. App. 69, 75- 76 (1995).  

In the final November 1983 rating decision, the RO noted the 
service medical records were silent as to epidermophytosis 
pedis and that VA examination in October 1983 revealed 
epidermophytosis pedis.  That examination found the skin 
disorder affecting the feet to be manifested by maceration, 
thickening, and discoloration in the interdigital areas.  It 
was noted that the appellant gave a history of symptoms 
beginning in 1969 and that he reported treatment in Spain 
while in the service.  As there was no medical opinion in the 
record of a connection between the diagnosis of 
epidermophytosis pedis and the appellant's service, the RO 
denied the claim.  

To reopen the claim, then, there must be new and material 
evidence on the question of whether medical evidence links 
the current epidermophytosis pedis to service.  See Pond v. 
West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In a series of statements, the 
appellant claimed he had been treated in Rota, Spain in 1970, 
and that these records were not associated with his service 
medical records due to misconduct by VA personnel.  He has 
also asserted he received treatment at the VA medical 
facilities in Memphis and Atlanta.  

The evidence received since November 1983 includes copies of 
service entrance and separation examinations.  This evidence 
was before VA when it rendered its initial decision in this 
case, in November 1983.  The copies of these medical records 
are duplicative of the evidence previously considered, and 
therefore cannot serve as new evidence to reopen the claim.  

Also received since the November 1983 rating decision are VA 
clinical records in April and May 1993 and in June 1994 that 
showed tinea pedis, dermatophytosis, and fungal infections of 
the feet.  VA clinical records in August 2002 discussed an 
ingrown toenail, though these records did not discussing 
epidermophytosis pedis.  This additional evidence is 
cumulative of evidence already considered that showed the 
current diagnosis or nature of the skin disorder affecting 
the appellant's feet.  Although this evidence was not before 
agency decisionmakers in November 1983, it is not new and 
material for it provides only additional evidence of the 
presence of a current skin disorder of the feet.  

Similarly, VA general medical examination in October 1997 
yielded a diagnosis of chronic tinea pedis based on visual 
inspection.  It was noted that the appellant provided a 
medical history of the development of cracks between his toes 
along with itching and burning of the feet and between the 
toes.  By August of 1970 (when he separated from service), he 
reported, the symptoms had increased and he had sought 
treatment in Spain; he noted that the treatment cleared his 
problem, though symptoms returned when he ran out of 
medication.  Immediately after service, the symptoms 
increased as he sought employment and had to remain on his 
feet.  He reported he did not receive VA treatment, though he 
received treatment at a local hospital for athlete's feet.  
This additional evidence is cumulative of evidence already 
considered that showed the current diagnosis of the disorder.  
Although this examination report is new, because it was not 
before the RO in November 1983, it is not new and material 
for it provides only additional confirmation of the presence 
of a current skin disorder of the feet.  

The key question in this case -in the denial of the claim in 
1983 and in determining whether to reopen the claim now - is 
whether the new evidence received since 1983 is material to 
the establishment of a connection between epidermophytosis 
pedis first noted in the 1983 examination and the appellant's 
service ending in 1970.  The RO concluded that it did not, 
and the Board must also so conclude.  VA treatment and 
examination records either do not discuss the etiology of the 
disorder, note the history of epidermophytosis pedis first 
diagnosed in 1983, or recite the appellant's verbal history 
of treatment in or soon after service.  There is no other 
additional evidence received since 1983 that sheds light on 
the appellant's disorder, much less the etiology of the 
disorder.  

In light of this analysis, the Board concludes that the 
additional evidence received since November 1983 is not new 
and material as to the reasoning of the former action.  As 
such, the claim of entitlement to service connection for 
epidermophytosis pedis is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).  

III.  Notice and Assistance Obligations

VA has a duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim and a duty to 
assist in obtaining such information or evidence.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2004). 

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  The VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant'   s possession that pertains to the claim, 
or something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 115 
(2004) (granting motion for reconsideration of and vacating 
Pelegrini v. Principi (Pelegrini I), 17 Vet. App. 412 
(2004)),; see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Pelegrini II  held, in part, that a notice as 
required by 38 U.S.C.A. § 5103(a) (West 2002) must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

In this case, the initial AOJ decision was made before 
November 9, 2000, the date the VCAA was enacted.  However, 
the Board finds any defect with respect to the VCAA notice 
requirement in this case to be harmless error.  The content 
of the aggregated notices, including the notice letters 
subsequently issued, fully complied with the requirements of 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2004).  

VA has informed the appellant of the information and evidence 
necessary to substantiate the claims by letters in June and 
October 1997, October 1998, October 2001, October 2002, March 
and October 2004, and February 2005.  Additionally, it has 
sent him a statement of the case in August 1998 and a 
supplemental statement of the case in October 2004 that 
informed him of the evidence considered, the legal criteria, 
and the analysis of the claims, including identification of 
elements for which evidence was deficient.  

By these communications, VA has informed the appellant of the 
evidence necessary to substantiate the claims.  In response, 
the appellant identified sources of treatment, and records 
from these sources are associated with the claims file.  The 
appellant has been informed of the information and evidence 
not of record that is necessary to substantiate the claims, 
of the information and evidence he was expected to provide, 
of the information and evidence that VA would seek to obtain, 
and of the need to provide any information and evidence in 
his possession pertinent to the claims.  There is no 
indication that additional notification of the types of 
evidence needed to substantiate the claims, or of VA's or the 
appellant's responsibilities with respect to the evidence, is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Even if the initial notice in this case did not comply with 
Pelegrini II, any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2004).  With respect only to the claim of 
service connection for a back disorder, assistance shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claims.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  The 
evidence of record includes the service medical records, 
service personnel records, private treatment records, 
submissions from the appellant, and documentation of efforts 
to obtain evidence from health care sources identified by the 
appellant.  The appellant underwent VA examinations in 
October 1983 and October 1997.  The appellant noted in his 
October 1998 substantive appeal he would submit additional 
evidence in support of his claim.  An April 1999 Decision 
Review Officer Conference Report showed the appellant 
indicated, contrary to his previously stated intentions as 
concerning his supplying additional evidence, he would not be 
submitting any such additional evidence.  The RO also 
contacted the Social Security Administration (SSA) by letter 
in October 1997 in an attempt to "obtain medical reports 
which supported your decision to grant [the appellant] Social 
Security benefits."  SSA responded that no records were 
found pertaining to the appellant.  The appellant has not 
identified any additional VA or private treatment records 
with regard to the claims.  

There is no reasonable possibility further assistance might 
substantiate the claims.   See 38 U.S.C.A. § 5103A(2) (West 
2002); 38 C.F.R. § 3.159(d) (2004).  On appellate review, 
there are no areas in which further development is needed.  




ORDER

Service connection for a back disorder is denied.  

The application to reopen the claim of entitlement to service 
connection for epidermophytosis pedis is denied.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


